Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn Wells seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s decision and order on modification remand, pursuant to 33 U.S.C. §§ 901-950 (2006). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is in accordance with the law. See Consolidation Coal Co. v. Held, 314 F.3d 184, 186 (4th Cir.2002); Lane v. Union Carbide Corp., 105 F.3d 166, 170 (4th Cir.1997). Accordingly, although we grant Wells’ application for leave to proceed in forma pauperis, we deny Wells’ petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DENIED.